Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Exchange Act of 1934 Subject Company: Burlington Northern Santa Fe Corporation Commission File No.: 1-11535 On January 28, 2010, Burlington Northern Santa Fe Corporation (“BNSF”) began mailing the following letter to investors in connection with the proposed acquisition by Berkshire Hathaway Inc. of BNSF: January 28, 2010 Dear Fellow Stockholder: TIME IS SHORTAND YOUR VOTE MATTERS! The important special meeting of the stockholders of Burlington Northern Santa Fe Corporation (“BNSF”) to approve the proposed merger of BNSF with a wholly owned subsidiary of Berkshire Hathaway Inc. (“Berkshire”) is now less than two weeks away, and according to our latest records, we have not yet received your proxy. Approval of the proposed merger requires the affirmative vote of (i)holders of at least two-thirds of the issued and outstanding shares of BNSF common stock not owned by Berkshire or any of its affiliates or associates, and (ii)holders of a majority of the issued and outstanding shares of BNSF common stock.Therefore, if you do not vote, it will have the same effect as a vote against the proposed merger. To ensure that your shares are represented at the meeting, please take a moment now to vote your shares by telephone or over the Internet, or by signing, dating and returning the enclosed proxy card. Very truly yours, Matthew K. Rose Chairman, President and Chief Executive Officer THE SPECIAL MEETING IS LESS THAN TWO WEEKS AWAY! Because time is short, we encourage you to submit your proxy by telephone, or via the Internet TODAY.Please follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE at 1-877-456-3463. Additional Information In connection with the proposed transaction, Berkshire Hathaway has filed with the SEC a registration statement that includes a definitive proxy statement of BNSF that also constitutes a prospectus of Berkshire Hathaway relating to the proposed transaction. On or about December 28, 2009, BNSF began mailing the definitive proxy statement/prospectus to stockholders of record as of the close of business on December 18, 2009. Investors are urged to read the definitive proxy statement/prospectus (including any amendments and supplements) and any other relevant documents filed with the SEC because they contain important information about BNSF, Berkshire Hathaway and the proposed transaction. The registration statement and definitive proxy statement/prospectus and other documents relating to the proposed transaction can be obtained free of charge from the SEC’s Web site at www.sec.gov, Berkshire Hathaway’s Web site at www.berkshirehathaway.com and BNSF’s Web site at www.bnsf.com. In addition, these documents can also be obtained free of charge from Berkshire Hathaway upon written request to the Corporate Secretary or by calling 402-346 1400, or from
